Fourth Court of Appeals
                                San Antonio, Texas
                                    September 24, 2020

                                    No. 04-20-00368-CV

           IN THE INTEREST OF X.J.R., A.W.R., Z.N.B., L.K.B., AND G.E.B.

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01964
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER

       The Appellant, L.W.'s, Motion for Extension of Time to File Brief is hereby GRANTED.
The appellant's brief is due on September 25, 2020.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court